UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-4550


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BEVERLY J. BEARD,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:08-cr-00141-CCB-1)


Submitted:   October 29, 2010              Decided:   December 8, 2010


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven G. Berry, Bethesda, Maryland, for Appellant.  Kathleen
O’Connell Gavin, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A jury convicted Beverly J. Beard on three counts of

False    Statement       to    a   Federal     Agency,         18   U.S.C.    §     1001(a)(2)

(2006), and one count of False Statement to the Social Security

Administration         (“SSA”),      42    U.S.C.     §    408(a)(3)         (2006).         She

received a thirty-month sentence.                    Beard’s appellate counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating in his opinion there are no meritorious issues

for appeal but raising the issues of whether sufficient evidence

supports    the        jury’s      verdict    and     whether        trial     counsel       was

ineffective.       The Government has declined to file a responsive

brief.    Beard has filed a pro se supplemental brief.                             We affirm.

            “A     defendant         challenging          the       sufficiency       of     the

evidence    to     support         his    conviction       bears       a    heavy     burden.”

United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997)

(internal quotation marks omitted).                       A jury’s verdict “must be

sustained if there is substantial evidence, taking the view most

favorable to the Government, to support it.”                           Glasser v. United

States, 315 U.S. 60, 80 (1942); see United States v. Perkins,

470 F.3d 150, 160 (4th Cir. 2006).                          Substantial evidence is

“evidence       that    a     reasonable     finder       of    fact       could    accept    as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”                    United States v. Alerre, 430

F.3d     681,    693        (4th    Cir.     2005)    (internal            quotation       marks

                                              2
omitted).       We consider both circumstantial and direct evidence,

drawing   all     reasonable    inferences           from      such      evidence    in    the

Government’s favor.          United States v. Harvey, 532 F.3d 326, 333

(4th Cir. 2008).        In resolving issues of substantial evidence,

we do not reassess the factfinder’s determination of witness

credibility, see United States v. Brooks, 524 F.3d 549, 563 (4th

Cir.    2008),    and   “can   reverse         a    conviction          on    insufficiency

grounds only when the prosecution’s failure is clear.”                                  United

States v. Moye, 454 F.3d 390, 394 (4th Cir. 2006) (en banc)

(internal       quotation    marks    omitted).              We       have    reviewed     the

transcript of the jury trial and the evidence introduced at that

trial, and conclude that there is sufficient evidence to support

the jury’s convictions.

            Beard     also   maintains         counsel      below       was    ineffective.

Specifically, she claims that trial counsel erred in withdrawing

the    motion    to   suppress;      not   asking         for     a     breakdown    of    the

restitution;      not   challenging        the      jurors      that     were     affiliated

with government officials and police officers; not objecting to

the several day break in trial; and presenting only a short

closing   argument      that   addressed           none   of      the    issues    at    hand.

Claims of ineffective assistance of counsel are not cognizable

on direct appeal unless the record conclusively establishes that

counsel     provided    ineffective        assistance.                United      States   v.



                                           3
Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).              We find that

Beard’s claims are not ripe for review at this time.

           In accordance with Anders, we have reviewed the entire

record and Beard’s pro se supplemental brief and supplement, and

have   found   no   meritorious   issues   for    appeal.   We    therefore

affirm the district court’s judgment.            This court requires that

counsel inform Beard, in writing, of her right to petition the

Supreme Court of the United States for further review.             If Beard

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.             Counsel’s

motion must state that a copy thereof was served on Beard.               We

dispense   with     oral   argument   because     the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      4